Title: From Thomas Jefferson to John Brown, 21 March 1803
From: Jefferson, Thomas
To: Brown, John


          
            Monticello Mar. 21. 1803.
          
          Th: Jefferson presents his friendly salutations to mr Brown. he recieved a letter and some nuts from the lady to whom the inclosed is an answer. being entirely unacquainted with her as far as he recollects, he incloses it open to mr Brown with a request that he will be so good as to seal & have it delivered if no circumstance unknown to Th: Jefferson would render it improper; or better in the judgment of mr Brown that it should not be delivered. his best respects are tendered to mrs Brown.
        